Exhibit 10.1

 

WAIVER AGREEMENT

 

This Waiver Agreement (this “Agreement”) is entered into as of the 10th day of
July, 2018, by and between Helios and Matheson Analytics Inc., a Delaware
corporation with offices located at Empire State Building, 350 5th Avenue, New
York, New York 10118 (the “Company”) and the investor signatory hereto (the
“Holder”), with reference to the following facts:

 

A. Prior to the date hereof, in connection with an offering (the “November
Financing”) pursuant to that Securities Purchase Agreement dated as of November
6, 2017 (as amended, the “November Securities Purchase Agreement”), by and among
the Company, the Holder and the other buyers signatory thereto (collectively,
the “November Buyers”), the Company issued to the November Buyers, among other
things, senior convertible notes and senior secured convertible notes
(collectively, the “November Notes”), in each case, convertible into shares of
the Company’s common stock, $0.01 par value per share (the “Common Stock”), in
accordance with the terms thereof.

 

B. Prior to the date hereof, in connection with an offering (the “January
Financing”) pursuant to that Securities Purchase Agreement dated as of January
11, 2017 (the “January Securities Purchase Agreement”) by and between the
Company and the Holder (the “January Buyer”), the Company issued to such January
Buyer, a senior convertible note and a senior secured convertible note
(collectively, the “January Notes”), in each case, convertible into shares of
Common Stock in accordance with the terms thereof.

 

C. Prior to the date hereof, in connection with an offering (the “June
Financing”) pursuant to that Securities Purchase Agreement dated as of June 21,
2018 (the “June Securities Purchase Agreement”, and together with the November
Securities Purchase Agreement and the January Securities Purchase Agreement, the
“Existing Securities Purchase Agreements”) by and among the Company, the Holder
and the other buyers signatory thereto (collectively, the “June Buyers” and
together with the November Buyers and the January Buyer, the “Existing Buyers”),
the Company issued to the June Buyers senior convertible notes (collectively,
the “June Notes”, and together with the November Notes and the January Notes,
the “Existing Notes”), convertible into shares of Common Stock in accordance
with the terms thereof. Capitalized terms not defined herein shall have the
meaning as set forth in the June Securities Purchase Agreement.

 

D. The Company currently desires to consummate a Subsequent Placement on or
prior to July 16, 2018, pursuant to which the Company shall issue up to 80
million shares of Common Stock (collectively, the “New Shares”) and/or warrants
(the “New Warrants”) to purchase common stock (collectively, the “New Warrant
Shares”, and together with the New Shares and the New Warrants, the “New
Securities”) (the “New Proposed Offering”).

 

E. The Company desires to obtain (i) a waiver from the Holder (x) of any
obligation by the Company to effect any redemption of any of the Existing Notes
as a result of the consummation of the New Proposed Offering, and (y) to reduce
the aggregate number of shares reserved for issuance for the November Notes by
the number of shares of Common Stock per each November Buyer as set forth on
Schedule I attached hereto, and (ii) a deferral from the Holder until the fourth
(4th) Trading Day after the time of pricing of the New Proposed Offering any
right that the holders of the Existing Notes may have to adjust the Conversion
Price (as defined in the applicable Existing Note) of any such Existing Notes
solely as a result of the issuance of the New Securities in the New Proposed
Offering (collectively, the “Waivers”).

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the Company and the Holder agree as follows:

 

1. Waivers. As of the time the Company and the Holder, in its capacity as the
“Required Holders” (as defined in each of the Existing Securities Purchase
Agreement) pursuant to each of the Existing Securities Purchase Agreements, each
have duly executed and delivered this Agreement (the “Effective Time”), the
following shall apply (the “Consents and Waivers”):

 

(a) The Holder hereby consents to the New Proposed Offering (i) defers any right
that the holders of Existing Notes may have to adjust the Conversion Price (as
defined in the applicable Existing Notes) pursuant to Section 7 of such Existing
Note solely as a result of the issuance of the New Securities in the New
Proposed Offering until the fourth (4th) Trading Day after the time of pricing
of the New Proposed Offering and (ii) waives any prohibition that may exist
under any provision of the Transaction Documents (as defined in each Existing
Securities Purchase Agreement) with respect to the issuance of the New
Securities.

 

(b) The Holder hereby waives any obligation of the Company, to consummate (i)
any Subsequent Placement Optional Redemption (as defined in the November Notes)
with respect to any November Notes of any November Buyer, (ii) any Subsequent
Placement Optional Redemption (as defined in the January Notes) with respect to
any January Notes of any January Buyer and, (iii) any Optional Redemption (as
defined in the June Notes) with respect to any June Notes of any June Buyer, in
each case, solely to the extent such right arises from the consummation of the
New Proposed Offering. For the avoidance of doubt, nothing herein shall be
deemed to waive the right of a Holder to have any Optional Redemption arising
primarily as a result of events other than the consummation of the New Proposed
Offering to be satisfied with proceeds from the New Proposed Offering.

 

(c) Solely with respect to the period commencing on the date hereof and ending
on the Stock Split Stockholder Approval Deadline, the Holder hereby waives any
obligation of the Company to reserve more than an aggregate of 124,000,000
shares of Common Stock for conversion of the November Notes and the January
Notes.

 

Notwithstanding the foregoing, if the consummation of the New Proposed Offering
does not occur on or prior to July 16, 2018, the foregoing Consents and Waivers
shall automatically terminate, de novo, and shall be null and void.

 

5. Limitation of Consents and Waiver. The Consents and Waivers set forth in this
Agreement constitute a one-time consent and waiver and are limited to the
matters expressly waived herein and should not be construed as an indication
that the Holder would be willing to agree to any future modifications to,
consent of, or waiver of any of the terms of any other agreement, instrument or
security or any modifications to, consents of, or waiver of any default that may
exist or occur thereunder.

 



 2 

 

 

6. Ratifications. Except as otherwise expressly provided herein, each of the
Transaction Documents (as defined in each Existing Securities Purchase
Agreement) is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.

 

7. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the form of this Agreement as an exhibit to such filing (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
provided up to such time to the Holder by the Company or any of its Subsidiaries
or any of their respective officers, directors, employees or agents. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement with respect to the transactions contemplated by the Exchange
Documents or as otherwise disclosed in the 8-K Filing, whether written or oral,
between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Holder or any of their affiliates, on the other hand, shall terminate.
Neither the Company, its Subsidiaries nor the Holder shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make a press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith or (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the Holder (which may be granted or withheld in the Holder’s
sole discretion), except as required by applicable law, the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of the Holder in any filing, announcement, release or otherwise.

 

8. Fees. The Company shall reimburse Kelley Drye & Warren LLP, counsel to the
Holder, for its fees and expenses in connection with the structuring,
documentation, negotiation of this Waiver, and all other outstanding amounts
owed by the Company to Kelley Drye & Warren LLP pursuant to any other agreement
by and between the Company and the Holder, in an aggregate amount equal to
$15,000.

 

9. Independent Nature of Holder's Obligations and Rights. The obligations of the
Holder under this Agreement are several and not joint with the obligations of
any other Existing Buyer (each, an “Other Holder”), and the Holder shall not be
responsible in any way for the performance of the obligations of any Other
Holder under any other agreement (each, an “Other Agreement”). Nothing contained
herein or in any Other Agreement, and no action taken by the Holder pursuant
hereto, shall be deemed to constitute the Holder and Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and Other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any Other Agreement and the Company
acknowledges that, to the best of its knowledge, the Holder and the Other
Holders are not acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement or any Other Agreement. The
Company and the Holder confirm that the Holder has independently participated in
the negotiation of the transactions contemplated hereby with the advice of its
own counsel and advisors. The Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any Other Holder to be joined
as an additional party in any proceeding for such purpose.

 

10. Miscellaneous Provisions. Section 9 of the June Securities Purchase
Agreement is hereby incorporated by reference herein, mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 



 3 

 

 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 

  COMPANY:         HELIOS AND MATHESON ANALYTICS INC.           By: /s/ Theodore
Farnsworth     Name: Theodore Farnsworth     Title: Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, Holder and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

  HOLDER:       HUDSON BAY MASTER FUND LTD         By: /s/ Yoav Roth     Name:
Yoav Roth   Title: Authorized Signatory

 

 

 

 

SCHEDULE I

 

Name of Holders  Reduction of Shares to be Reserved for November Notes       
Hudson Bay Master Fund Ltd.   40,000,000  Other Holders of November Notes (on a
pro rata basis)   40,000,000  TOTAL   80,000,000 

 



 

